DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirooka (US Patent No. 6,993,919).
Regarding claim 11, Hirooka discloses a member (evaporator 108) disposed toward a processing space (104) of a processing container (102), the member comprising:
a flow path (spiral flow path including flow paths a-d, Fig. 3) that is formed in the member (108), the flow path being provided in stages (a-d in Fig. 3 are different stages of the flow from peripheral to center of the evaporator 108) with respect to a surface of the member (flow paths a-d are provided in stages over an area of wafer W) on a side of the processing space (on bottom side of the processing space 104).
Regarding claim 12, Hirooka further discloses the member comprising:
an inlet into which a temperature controlled medium flows (opening located at peripheral of evaporator 108 shown in Fig. 3 indicating inflow of a refrigerant), the inlet 
an outlet from which the temperature controlled medium flows (opening located at center of evaporator 108 indicating outflow of the refrigerant), the outlet being provided in a second flow path (flow path d) on a side far from the surface on the side of the processing space of the member (flow path d is provided farthest to the cylindrical peripheral surface of evaporator 108).
Regarding claim 13, Hirooka further discloses wherein the member is a substrate support or a shower head (the evaporator 108 is a substrate support of a substrate of wafer W).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko (US Patent No. 7,870,751) in view of Schreir-Alt (US PGPub No. 2012/0145355).
Regarding claim 1, Kaneko (Fig. 1) discloses a processing container (10) in which a processing space (S) for processing a wafer (W) is formed;

a flow path (13) formed inside the member.
Kaneko fails to disclose the flow path is provided in a plurality of stages with respect to a surface of the member on a side of the processing space, and
wherein a temperature controlled medium flowing through the flow path inflows from a first flow path positioned on a side close to a surface on the processing space side of the member, and flows out from a second flow path positioned on a side far from the surface on the processing space side of the member.
Schreir-Alt discloses the flow path is provided in a plurality of stages with respect to a surface of the member (see Figs. 3A and 4B, the heat sink 200 is provided with two level stages with respect to surface 320 of the heat sink 200), and
wherein a temperature controlled medium flowing through the flow path inflows from a first flow path (circuitous channels 232) positioned on a side close to a surface on the processing space side of the member (the channels 232 is provided closer to the heat exchange exterior surface 335 with LEDs 510), and flows out from a second flow path (214 and 224, Figs. 3A and 3B) positioned on a side far from the surface on the processing space side of the member (the openings 214 and 224 are provided in plates 210 and 220 which is farther from the exterior surface 335).
Therefore, Schreir-Alt’s heat sink 200 may replace the flow path 13 in Kaneko with the exterior surface 335 contacts the wafer W, so that the flow path is provided on a side of the processing space (bottom side of Kaneko as shown in Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the flow path is provided in 
Regarding claim 3, Kaneko as modified further discloses wherein the first flow path is formed in a spiral-like shape or a ring-like shape (the channels 232 are in a spiral shape, see Fig. 2C of Schreir-Alt).
Regarding claim 4, Kaneko as modified further discloses wherein the second flow path is formed to be hollow (the openings 214 and 224 are hollow).
Regarding claim 5, Kaneko as modified further discloses wherein an inlet (at the location when the fluid entering the opening 224) and an outlet of the temperature controlled medium (at the location when the fluid exiting the opening 214) provided in the second flow path (214 and 224) are respectively positioned at points symmetrical about a central axis of the second flow path (the inlets and outlets of openings 214 and 224 have the same circular shape which are symmetrical about a central axis of the openings 214 and 224) and at or near an outer edge of the second flow path (the inlet and outlets of openings 214 and 224 are at an outer edge of the second flow path).
Claims 6, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko (US Patent No. 7,870,751) in view of Schreir-Alt (US PGPub No. 2012/0145355) as applied to claim 1 above, and further in view of Suzuki (JP 2007-258624 A, see IDS dated 5/8/2019).
Regarding claim 6
Suzuki discloses at least one valve plate or at least one rod-shaped member (valve plate 11) is provided inside a flow path (5) so as to deflect a flow of the temperature controlled medium.
Examiner takes official notice that providing a valve plate in a flow channel is conventional and known to regulate a flow rate in a channel to adjust heat exchange rate in a heat exchanger. It is also known that the placement of the valve may be at any location of the fluid circuit (i.e., at inlet, outlet or between inlet and outlet). Further, Kaneko (Fig. 5) further discloses a flow rate control valve 120 to control a flow rate to the susceptor 12. 
Therefore, the valve 120 of Kaneki may be in a form of a valve plate as taught by Suzuki; and the valve 120 may be relocated inside the flow path of openings 214 and 224 in modified Kaneko in view of Schreir-Alt, so that the flow in the circuit may be adjusted.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein at least one valve plate or at least one rod-shaped member is provided inside the second flow path so as to deflect a flow of the temperature controlled medium in Kaneko as taught by Kaneko in order to control the flow rate of the heat exchange fluid.
Regarding claim 8
Regarding claim 9, Kaneko as modified further discloses wherein the member for deflecting the flow of the temperature controlled medium is disposed at a line (wall of the openings 214 and 224, in Kaneko in view of Schreir-Alt, in a line shape) formed between an inlet (at the location when the fluid entering the opening 224) and an outlet (at the location when the fluid exiting the opening 214) in the second flow path (214 and 224).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko (US Patent No. 7,870,751) in view of Schreir-Alt (US PGPub No. 2012/0145355)  as applied to claim 1 above, and further in view of Di Stefano (US PGPub No. 2007/0256810).
Regarding claim 10, Kaneko as modified fails to disclose the processing apparatus further comprising:
an O-ring in contact with a surface opposite to the surface of the processing space of the member.
Di Stefano (Fig. 2B) discloses an O-ring (35) in contact with a surface (42) opposite to the surface of the processing space of the member (48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an O-ring in contact with a surface opposite to the surface of the processing space of the member in Kaneko as taught by Di Stefano in order to seal the fluid through the heat exchanger.
Response to Arguments
Applicant's arguments filed 9/2/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument of claim 11 that Hirooka’s segments a-d do not designate stages formed in the flow path, it is noted that the implied features upon which applicant relies (i.e., stages which are on different horizontal planes) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In Hirooka, the stages can be understood as flow paths a-d arranged in different levels with respected to inner and outer positions of the flow paths about the center. For example, the flow path a is in an outer stage of the spiral flow path in Fig. 3 of Hirooka; and the flow path d is in an inner stage.
In response to applicant’s argument of claim 1 that Schreir is related to heat sinks for LED arrays and fails to disclose a temperature control for processing the wafer, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Therefore, the requirement of Schreir having the processing space for processing a wafer is not required as a secondary reference. Schreir also discloses such a cooling path with two levels of stages provides homogeneous cooling over a surface. One of ordinary skill in the art would be motivated to modify Kaneko’s cooling path 13 into the fluid path in Schreir having two levels of stages so that the heat exchange on the wafer in Kaneko is uniform. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752. The examiner can normally be reached Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K.L/Examiner, Art Unit 3763                                                                                                                                                                                                        

/THO V DUONG/Examiner, Art Unit 3763